Citation Nr: 0907487	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-17 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, including as secondary to the service-connected 
degenerative disc and joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas. 

The Veteran testified before the undersigned Veterans Law 
Judge in September 2007.  A transcript of the hearing is of 
record.  In November 2007, the Board remanded the appeal for 
further development.  The RO issued a supplemental statement 
of the case in September 2008 and the appeal is once again 
before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's claim was remanded by a November 2007 BVA 
decision for a VA examination to determine the nature and 
etiology of the disorder.  The VA examiner was specifically 
instructed to state whether there was a current diagnosis of 
a bilateral foot disability.  Further, the VA examiner was 
asked to provide a medical opinion based on the examination 
findings, historical records, and medical principles, as to 
the etiology of any bilateral foot disorder found; including, 
the likelihood that it was medically caused by any incident 
of service or by the Veteran's service-connected degenerative 
joint and disc disease and/or service-connected radiculopathy 
and sciatica of the lower extremities. 

The Veteran underwent VA examination in May 2008.  The VA 
examiner noted a normal foot examination and no finding of 
organic disease.  There was no medical opinion provided.  The 
case was subsequently returned to the RO.  Upon further 
review, the RO noted a discrepancy between the VA examiner's 
normal findings and the examination X-ray results which 
contained an impression of bilateral pes planus and hammer 
toe deformities.  The RO issued a May 2008 deferred rating 
decision requesting that the VA examiner clarify this 
discrepancy.

The VA examiner once again reviewed the case in July 2008.  
He explained that the radiologist had not had the benefit of 
clinically examining the Veteran's feet.  The VA examiner 
noted that upon physical examination of the Veteran's feet he 
found that his alignment and arches were normal, and his 
Achilles was straight.  He confirmed that the Veteran did not 
exhibit pes planus.  With respect to any hammer toe 
deformities, the VA examiner confirmed that the Veteran was 
not symptomatic.  The VA examiner concluded his report 
stating that "in the narrowest and strictest terms, we could 
call this a claw toe, but it would be at the very lowest 
range of deformity, still ha[ving] no clinical significance 
for the pain that he was describing." 

Based on the VA examiner's July 2008 findings, it appears 
that the Veteran may now have a diagnosis of claw toe.  
However, as the VA examiner did not complete the impression 
section of his supplementary report, the Board is unable to 
determine the Veteran's final diagnosis.  Furthermore, the VA 
examiner has not yet provided an opinion based on the 
examination findings, historical records, and medical 
principles, as to the etiology of any bilateral foot disorder 
found; including, the likelihood that it was medically caused 
by any incident of service or by the Veteran's service-
connected degenerative joint and disc disease and/or service-
connected radiculopathy and sciatica of the lower 
extremities. 

The November 2007 remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  The U.S. Court of Appeals for Veterans 
Claims has addressed this issue in Stegall v. West, 11 Vet. 
App. 268 (1998), wherein it states that where the remand 
orders of the Board are not fully implemented, the Board 
itself errs in failing to insure compliance.  Therefore, 
compliance with the Board's earlier remand is required. 


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
appropriate VA examination of his feet, 
preferably from a physician who did not 
conduct the May 2008 examination.  The 
examiner should review the claims file, 
including the May and July 2008 VA 
examination and opinion reports.  The 
examiner should address the following:

a.  Does the veteran have a bilateral 
foot disability identified as a claw toe 
and/or hammer toe?  If so, is the 
disability due to any incident of service 
or to the veteran's service-connected 
degenerative joint and disc disease, 
sciatica of the left lower extremity 
and/or radiculopathy of the right lower 
extremity?

b.   Does the veteran have a bilateral 
foot disability identified as pes planus?  
If so, is the disability due to any 
incident of service or to the veteran's 
service-connected degenerative joint and 
disc disease, sciatica of the left lower 
extremity and/or radiculopathy of the 
right lower extremity?

c.  State whether the veteran has a 
disability of the feet other than 
claw/hammer toe and pes planus.  If so, 
specifically identify such disability and 
then state whether it is due to any 
incident of service or to the veteran's 
service-connected degenerative joint and 
disc disease, sciatica of the left lower 
extremity and/or radiculopathy of the 
right lower extremity?

All opinions given should be based on 
examination findings, historical records, 
and medical principles.  A full and 
complete rationale must be given for each 
opinion offered.  In this regard, the 
examiner should state whether there is 
agreement with the examiner's May and 
July 2008 physical findings and opinions.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

